82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard Ricky KELLY, Plaintiff--Appellant,v.Franklin FREEMAN;  Tom Martin;  One Unknown Defendant,Defendants--Appellees.Leonard Ricky KELLY, Plaintiff--Appellant,v.Franklin FREEMAN;  Tom Martin;  One Unknown Defendant,Defendants--Appellees.
Nos. 95-8522, 96-6101.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 16, 1996.

E.D.N.C.
AFFIRMED.
Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.   W. Earl Britt, District Judge.  (CA-95-816)
Leonard Ricky Kelly, Appellant Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his motion for reconsideration.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Kelly v. Freeman, No. CA-95-816 (E.D. Va.  Nov. 9 & Dec. 12, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.